BROWN, J.
Defendant Sorg purchased of plaintiff an automobile, and in part payment therefor made and delivered to plaintiff his two promissory notes, of $450 each, which defendant Bader signed as surety. After the maturity of the notes, plaintiff brought two separate actions in the municipal court of Minneapolis to recover thereon, and defendants interposed in each the defense of a breach of warranty in the sale of the automobile and resulting damages. When the actions were called for trial in the municipal court, defendants moved that they be consolidated, and, as the aggregate amount sought to be recovered by plaintiff in both actions exceeded the jurisdiction of that court, that they be transferred to the district court of Hennepin county. The motion was denied, and defendants appealed.
The order is not appealable, and the appeal is dismissed.